Title: Editorial Note: Jefferson’s Letter to John Adams
From: 
To: 


                        Jefferson’s Letter to John AdamsEditorial Note
                        Anticipating an administration headed by John Adams with himself as vice president, Jefferson apparently hoped with this letter to restore a political relationship that had become frayed following the unintended publication in 1791 of his endorsement of Thomas Paine’s Rights of Man and his implicit criticism of Adams’s “political heresies” (see Editorial Note and documents at 26 Apr. 1791, Vol. 20: 277–80, 284–6, 302–3, 305–8, 310–12). Their differences had been left unresolved by their correspondence at the time—when Adams protested that their respective theoretical positions seemed much clearer to Jefferson than to him—but as the results of the election of 1796 became evident, Jefferson sought an accommodation with the presumed president-elect, one that emphasized the Virginian’s condemnation of Alexander Hamilton rather than any supposed divisions that might still exist between Jefferson and Adams. Whatever Jefferson’s intentions, Madison declined to forward the letter, although he had already begun to exhibit Jefferson’s 17 Dec. 1796 letter to him in the capital as evidence of the prospective vice president’s lack of enmity for the new administration (see the letters from Benjamin Rush, 4 Jan., and Madison, 15 Jan. 1797). For Jefferson’s impressions of Adams’s own March 1797 overture to him in Philadelphia, see Notes on Conversations with John Adams and George Washington, printed under 13 Oct. 1797.
                        In an unusual departure from his epistolary practices, Jefferson did not retain a press copy of this letter to Adams or the one to Madison of 1 Jan. 1797 in which he enclosed it for delivery. Instead, he recorded his recollection of their contents for his own letter file sometime—precisely when is unknown—after dispatching them to Madison. A few distinctive phrasings in the letter to Adams echo language Jefferson wrote to Edward Rutledge on 27 Dec. 1796, but his retained press copy and draft of that letter could have been of scant help in reconstructing in any detail the missive to Adams. He asked Madison to return the letter intended for Adams should he decide not to forward it, but Madison never did so, presuming that Jefferson had “no doubt” kept a copy. That Jefferson did not contradict this assertion may suggest that he had either already reconstructed the two letters, or had formed an intention to do so, by that date (Madison to TJ, 15 Jan. 1797; TJ to Madison, 30 Jan. 1797).
                    